DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/552,119 filed on 8/27/2019 is presented for examination by the examiner. Claims 1-20 are currently pending in the present application.
Drawings
The applicant's drawings filed on 8/27/2019 are acceptable for examination purpose.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statement dated 10/28/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is method claim, examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of page 28 lines 27-28, and Figure 10 in the instant disclosure. Therefore, the method of claims 1-13 is statutory under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claim 14 which is system claim. However, it is noted that the use of the term “system” does not inherently mean that the claims are directed towards a machine or article of manufacture. Each component or module of the claimed system can be interpreted as comprising entirely of software per se according to one of ordinary skill in the art. Therefore, the claimed languages fail to provide the necessary hardware required for the claims to fall within the statutory category of a system.
Accordingly to MPEP 2106, the claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. §101.
As such, claims 15-18 are rejected as incorporating the deficiencies of claim 14 upon which they depend.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 14 and 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “a database branch is created upon detecting corruption to a live database table. According to various embodiments, the database branch may be created by copying a version of the live database table to a staging table. For example, the live database table may be copied from a backup captured before the corruption event occurred. The creation of a database branch is discussed in further detail with respect to the method 300 shown in Figure 3” (i.e., instant specification page 5 lines 10-15), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

an unintended change to the live database table” which renders the claims indefinite. The claims provide no guidance as where/when is the “unintended change” being generated/detected in order to be utilized in “creating” a staging table? There appear to be missing essential elements. Clarification or correction is respectfully required.

Claims 1, 14 and 19 recite the feature of “the updated database table eliminating the unintended change” which renders the claims indefinite because it is unclear as whether “the updated database table” is referred to as the “live database table” or another database table in the database system. Clarification or correction is respectfully required.

Note, the dependent claims are also rejected because they do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections as set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
creating a staging table in the database system, the staging table storing a snapshot of a live database table, the snapshot of the live database table being captured prior to an unintended change to the live database table;
updating one or more entries in the staging table, the updated entries incorporating one or more intended changes to the live database table that occurred after the unintended change; and
updating the live database table by merging each of the updated entries from the staging table to the live database table, the updated database table eliminating the unintended change”, as recited in the independent claims 1, 14 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        4/9/2021